COURT OF APPEALS
                                  EIGHTH DISTRICT OF TEXAS
                                       EL PASO, TEXAS

                                                §
 TEENYA M. DIXON, AND ALL
 OTHER OCCUPANTS OF                             §
 1409 SHADOW BROOK TRAIL                                        No. 08-13-00317-CV
 GARLAND, TEXAS 75043,                          §
                                                                    Appeal from
                        Appellant,              §
                                                          County Court at Law No. 3 Court
 v.                                             §
                                                              of Dallas County, Texas
 THE BANK OF NEW YORK MELLON                    §
 F/K/A THE BANK OF NEW YORK                                    (TC # CC-12-00494-C)
 AS TRUSTEE FOR THE CERTIFICATE                 §
 HOLDERS OF CWALT, INC.,
 ALTERNATIVE LOAN TRUST 2004-J5,                §
 MORTGAGE PASS-THROUGH
 CERTIFICATES, SERIES 2004-J5,                  §

                        Appellee.               §

                                        JUDGMENT

       The Court has considered this cause on the record and concludes there was no error in the

judgment. We therefore affirm the judgment of the court below. We further order that Appellee

recover from Appellant and its sureties, if any, see TEX.R.APP.P. 43.5, on the judgment and all

costs, both in this Court and the court below for which let execution issue. This decision shall be

certified below for observance.

       IT IS SO ORDERED THIS 5TH DAY OF NOVEMBER, 2015.


                                      ANN CRAWFORD McCLURE, Chief Justice

Before McClure, C.J., Rodriguez, and Hughes, JJ.